Citation Nr: 0118710	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The record indicates that the veteran had active service from 
April 1944 to August 1946, from December 1947 to December 
1951, and from May 1955 to April 1969.  All of the service 
dates are not verified, but the DD 214 for his last period of 
service ending in April 1969 showed that he had total service 
of 21 years and 2 months and total active service of 20 years 
and 3 months.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied service 
connection for hypertension.

The RO first denied the veteran's claim in a September 1995 
rating decision, at which time he was notified of that 
decision and of his appellate rights.  In January 1996, the 
RO received a VA Form 21-4138 (Statement in Support of Claim) 
in which the veteran essentially disagreed with the RO's 
decision.  The veteran referred to the notice of the 
September 1995 RO denial and identified evidence to support 
his claim for service connection for hypertension.  While the 
veteran stated that he wished to reopen his claim, it was 
apparent that he was expressing disagreement with the 
determination of the RO on the issue of service connection 
for hypertension.  See Gallegos v. Gober,  14 Vet. App. 50 
(2000).  (Statute requires only that an NOD contain an 
expression of disagreement with the decision of the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201).  Rather than issuing 
a statement of the case, however, the RO issued a June 1996 
rating decision which declined to reopen the veteran's claim 
on the basis of new and material evidence.  In the September 
1998 rating decision on appeal, the RO reopened the veteran's 
claim on the basis of new and material evidence, but denied 
the claim on the merits following a de novo review.  The 
Board finds that the veteran's January 1996 statement which 
was submitted within one year of the September 1995 rating 
decision and specifically identified the rating determination 
and the claim for hypertension constituted a notice of 
disagreement.  See 38 C.F.R. §§ 2.200, 2.201, 20.302 (2000).  
Accordingly, the September 1995 rating decision never became 
final.  The Board will therefore conduct a de novo review of 
the veteran's claim without considering the issue of new and 
material evidence.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The veteran's service medical records show several 
elevated blood pressure readings.

2.  Competent medical evidence has related the veteran's 
current hypertension to labile hypertension he experienced in 
service. 

CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from 
hypertension which began in service.  To establish service 
connection for a particular disability, the evidence must 
show that the disability resulted from disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991) ; 38 C.F.R. § 3.303 (2000).  In 
addition, service connection may be granted for a chronic 
disease, such as hypertension, if manifested to a compensable 
degree (10 percent) within one year following service.  This 
presumption can be rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a claim such as this because the claim was pending on 
the date of enactment of the new law.  In the instant case on 
appeal, the veteran has alleged that relevant medical records 
exist which have not been obtained.  However, due to the 
favorable disposition of the veteran's appeal, the Board 
finds that no further assistance under the VCAA is needed. 

Turning to the relevant facts, the veteran's service medical 
records show several elevated blood pressure readings.  At an 
annual examination in December 1954, a blood pressure reading 
of 130/98 was noted.  A January 1961 entry documents that the 
veteran was seen for an irregular pain in the left anterior 
area of his chest, with no objective findings shown.  When 
seen for left hand pain in January 1965, the veteran's blood 
pressure reading was 160/110.  A September 1966 annual 
examination report lists a blood pressure reading of 146/82.  
The examining physician noted "high blood pressure since 
1960, physician seen, medication not taken."  Although an 
EKG performed in September 1967 showed evidence of left 
ventricular hypertrophy (LVH), an EKG performed in July 1968 
was within normal limits.  The remainder of the service 
medical records show no further elevated blood pressure 
readings.  While the veteran did not undergo an examination 
at the time of his separation from active duty in April 1969, 
physical examination reports dated in July and August of 1968 
list blood pressure readings of 126/82.  

At a January 2001 hearing before the undesigned Member of the 
Board, the veteran testified that he was treated for high 
blood pressure at a VA facility in either June or July of 
1969, but that these records are unavailable.  He also stated 
that he was treated for high blood pressure several years 
later by a private physician, who has long been deceased.  
The veteran explained that none of these records have been 
associated with the claims file.  

At a VA examination in August 1969, the veteran's blood 
pressure reading was listed as 124/82.  In April 1983, the 
veteran was seen by William S. Andalora, M.D., who recorded a 
blood pressure reading of 154/90.  Treatment reports from 
Deniz M. Pirincci, M.D., show that the veteran was seen from 
1990 to 1998 for elevated blood pressure readings diagnosed 
as hypertension.  VA outpatient treatment reports dated from 
1992 to 1995 also show elevated blood pressure readings and a 
confirmed diagnosis of hypertension, which appeared to be 
well controlled.  

Dr. Pirincci submitted several letters in which he indicated 
that the veteran's hypertension had its onset in service.  In 
a May 1998 letter, Dr. Pirincci stated that, "In my opinion 
it is more likely than not that [the veteran's] hypertension 
in the service is related to his hypertension now."  Dr. 
Pirincci, however, offered no supporting rational for his 
opinion.  In a December 2000 letter, Dr. Pirincci indicated 
that he had reviewed the veteran's Air Force records and 
stated that "it is more likely than not that [the veteran's] 
hypertension in the service was primary hypertension."  In 
reaching this conclusion, Dr. Pirincci explained that records 
in service showed blood pressure readings in the mid to high 
range, starting with a reading of 130/98 in 1954 and rising 
to 160/110 in 1965.  This was followed by a 1968 examination 
in which an ECG was interpreted as showing evidence of LVH.  
According to Dr. Pirincci, LVH is most commonly caused by 
hypertension, thus supporting the conclusion that primary 
hypertension was indeed present in service.  

In September 1999, the veteran underwent a VA medical 
examination to determine whether his hypertension began in 
service.  At that time, the veteran's blood pressure was 
listed as 220/110.  The examiner indicated that he had 
reviewed the veteran's service medical records, particularly 
the entries which noted elevated blood pressure readings.  
The examiner commented that the service medical records 
contained multiple instances of normal blood pressure 
readings or very minimal hypertensive readings.  Of 
particular relevance, the examiner observed that an 
examination report dated in 1964 or 1966 noted that the 
veteran had hypertension since 1960, but that the veteran's 
blood pressure reading at that time was normal.  The examiner 
explained that hypertension is a persistent condition that 
does not go away.  The examiner thus concluded that the 
veteran had labile hypertension while in service that did not 
require treatment, that treatment for hypertension began in 
1969, and that this condition had gotten progressively worse 
to the point where he now has severe hypertension.  

After reviewing the merits of the veteran's claim, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for hypertension.  The 
service medical records show numerous instances of normal 
blood pressure readings and only several minimal hypertensive 
readings.  The Board emphasizes, however, that a September 
1966 entry notes that the veteran had had high blood pressure 
since 1960.  Moreover, two medical professionals have 
indicated that the veteran's current hypertension began in 
service.  In this regard, after reviewing the veteran's 
service medical records, Dr. Pirincci stated that it is more 
likely than not that the veteran's current hypertension is 
related to hypertension in service.  Dr. Pirincci explained 
that records in service showed blood pressure readings in the 
mid to high range, starting with a reading of 130/98 in 1954 
and rising to 160/110 in 1965, and that LVH, commonly caused 
by hypertension, was diagnosed in 1968.  Similarly, a VA 
examiner indicated that the veteran had labile hypertension 
in service which progressed to severe hypertension.  As no 
evidence is contained in the record which contradicts these 
favorable nexus opinions, service connection for hypertension 
is warranted. 


ORDER

Service connection for hypertension is granted. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

